Citation Nr: 1737126	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1988 to July 1988 and from November 1990 to August 1991, including service in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before a Veterans' Law Judge (VLJ) in March 2013.  The Veteran also testified in a hearing before a Decision Review Officer (DRO) in April 2012.  In August 2016, the Veteran was informed that the VLJ who conducted his March 2013 hearing was unavailable to participate in a decision in this appeal.  The Veteran was afforded an opportunity to have another hearing, but declined the offer.  As such, the Board will continue with adjudication of his claim.
 
This matter was previously before the Board in February 2017 and was remanded for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran had active service in Southwest Asia and has a current diagnosis of IBS manifested to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for IBS as a qualifying disability are met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Service connection may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i) (2016).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that manifests "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10 percent or more before December 31, 2021, and which, "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses."  See 38 U.S.C. § 1117; see also 38 C.F.R. § 3.317(a)(1)(i),(ii).  A "qualifying chronic disability" is one that results from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines . . . warrants a presumption of service-connection."  38 U.S.C. § 1117(a)(2)(A), (B), (C); see 38 C.F.R. 
§ 3.317(a)(2)(i).   This regulation defines a "medically unexplained chronic multisymptom illness" as a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. 
§ 3.317(a)(2)(ii).  VA defines "'objective indications of a chronic disability' as 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3).  Unlike claims for direct service connection, claims based on an undiagnosed illness under § 1117 and § 3.317(a) do not require a nexus linking the condition to service; rather they are presumptively service connected when the requirements of the statute and the regulation are met.  See Gutierrez v. Principi, 19 Vet. App. 1, 8 (2004) ("In this case . . . evidence is not required 'specifically linking' Mr. Gutierrez's disabilities to his service or the Gulf War.").

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b). 

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Merits of the Claim

The Veteran was diagnosed with IBS in October 2015.  Additionally, while other examiners have stated the Veteran does not have a diagnosed intestinal condition, one of the Veteran's doctors stated he believed the Veteran had IBS dating back to his time in service.  Therefore, the Board finds that the diagnostic evidence is at least in equipoise and finds that the Veteran currently has a diagnosis of IBS. IBS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317, Note to paragraph (a)(2)(i)(B)(3).  Nexus evidence is not required.  See Gutierrez, 19 Vet. App. at 8-10.  

In his April 2012 hearing before a Decision Review Officer, the Veteran testified that his IBS symptoms started immediately after his return from Southwest Asia.  The Veteran stated he would eat a meal and then a few minutes later would feel cramping, bloating, and have to use the bathroom. The Veteran stated that often times he would have diarrhea and sometimes he was constipated.

In his March 2013 hearing before a Veterans Law Judge, the Veteran testified that he had IBS symptoms even before he out-processed.  The Veteran stated he would eat a meal and not too long after, have to run to the bathroom with stomach cramps.  The Veteran's spouse also stated the Veteran had suffered from IBS symptoms since he returned from service in Southwest Asia.

The competent evidence of record also shows symptoms of IBS consistent with a compensable disability rating of 10 percent, that is based on moderate IBS with frequent episodes of bowel disturbance with abdominal distress. Under Diagnostic Code (DC) 7319, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, DC 7319 (2016).  The Veteran was afforded an examination in October 2015.  The October 2015 examiner noted the Veteran had a diagnosis of IBS.  Additionally, the examiner noted that the Veteran had frequent episodes of bowel disturbance.  

The Veteran was afforded another examination in June 2016 for his IBS.  The examiner stated the Veteran did not have a diagnosis of IBS, but did say that the Veteran had signs and symptoms attributable to his intestinal condition, including diarrhea, abdominal pain, and bloating.  The examiner noted frequent episodes of bowel disturbance.

The Veteran had another examination in March 2017 for his IBS.  The examiner noted the Veteran did not presently have, nor had he ever been diagnosed with, an intestinal condition.  The Veteran reported his current symptoms, stating that he had daily intermittent cramping and abdominal pain with loose stools after eating.  The Veteran reported approximately two to seven bowel movements per day approximately five time per week.  The examiner noted the Veteran had frequent episodes of bowel disturbance with abdominal distress.

The October 2015, June 2016, and March 2017 examinations show that the Veteran reported having frequent episodes of bowel disturbance with abdominal distress with some abdominal cramping with pain.  Based on the above, service connection for IBS, as a qualifying chronic disability of chronic multisymptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.


ORDER

Service connection for a gastrointestinal disability, to include IBS, is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


